               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


In re Flint Water Cases.              Judith E. Levy
                                      United States District Judge
________________________________/

This Order Relates To:

ALL CASES

________________________________/

 ORDER GRANTING IN PART AND DENYING IN PART STATE
 DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER [1047]

     On January 23, 2020, State of Michigan Defendants former

Governor Snyder, Nick Lyon, Eden Wells, and Andy Dillon (“State

Defendants”) filed a motion for a protective order. (ECF No. 1047.) They

ask that their depositions in this litigation be postponed until the

question of whether they are immune from suit based upon qualified

immunity is fully resolved. At present, that issue is pending on appeal

before the Sixth Circuit Court of Appeals. On February 3, 2020,

Defendants Veolia North America and McLaren Regional Medical Center

filed their opposition to this motion. (ECF Nos. 1051, 1052.)
      The Court has previously ruled on the issue of staying discovery of

the State Defendants in an earlier order. (ECF No. 861.) There the Court

said that these same State Defendants are “entitled to a stay of discovery

on claims for which they continue to litigate the issue of immunity.” (ECF

No. 861, PageID.23408.) However, “[i]n all other respects, discovery will

continue.” (Id.) Indeed, the State Defendants have been appearing at

depositions in this litigation as non-parties in the federal cases and as a

party in the state-court litigation.

      Depositions of the State Defendants will proceed subject to the

limitations imposed by this Court’s earlier order. (ECF No. 861.) That

order makes clear that the State Defendants are to be treated as a “non-

parties to discovery.” (Id. at PageID.23416.) The parties must therefore

follow the procedures for noticing non-party depositions and must also

“avoid imposing undue burden or expense” on the State Defendants. Fed.

R. Civ. P. 45(d)(1).

      IT IS SO ORDERED.

Dated: April 9, 2020                       s/Judith E. Levy
Ann Arbor, Michigan                        JUDITH E. LEVY
                                           United States District Judge




                                       2
                   CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 9, 2020.

                                      s/William Barkholz
                                      WILLIAM BARKHOLZ
                                      Case Manager




                                  3
